Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mike Mallie #36591 on 9/7/2021.
The application has been amended as follows: 
1.	(Currently Amended) An intuition based forewarning method comprising:
collecting and storing core data and surroundings data, wherein the core data includes parameters describing a system and ring data includes parameters describing surroundings of the system;
analyzing the collected core data and ring data, including some in the form of time series data, to determine one or more changing situations of the system and providing a relevance score for hypothesis outcomes based on each determined changing situation of the system based on the analyzed core data and ring data, wherein the relevance score includes determining a ratio of a quantified measure of changes in a hypotheses outcome to one or more changing situations of the system based on the core data and ring data, wherein the relevance score indicates a correlation between said each determined changing situation of the system and each of , and wherein analyzing the collected core data and ring data comprises creating conditions for the hypothesis outcomes by: ingesting core data and ring data as a time series; identifying one or more trends or one or more patterns that led to abnormal system behavior by analyzing ingested core data and ring data; and identifying thresholds for each parameter or variable that is indicative of abnormal system behavior, the thresholds being part of the conditions; 
correlating each determined situation with one or more hypotheses outcomes representing a future system state based on the relevance score; and
generating a system forewarning based on the correlated hypotheses outcomes using associated relevance scores, wherein generating a system forewarning includes calculating a lead time before a future system state outcome occurs for at least one of the correlated hypotheses outcomes and outputting the system forewarning with the at least one calculated lead time.


2.	(Cancelled)  

3.	(Original) The method of claim 1, further comprising:


4.	(Original) The method of claim 1, further comprising:
updating or revising the hypotheses outcomes based on changing core data or ring data.

5.	(Original) The method of claim 1, wherein providing the relevance score further includes performing historical data analysis of analyzed core data and ring data.

6.	(Cancelled) 

7.	(Currently Amended) A computing system comprising:
a plurality of storage devices to store core data and ring data of a system, wherein the core data includes parameters describing a system and ring data includes parameters describing surroundings of the system; and
one or more processors coupled to the storage devices and configured to implement:
an intuition platform configured to collect and analyze the core data and ring data, including some in the form of time series data, to determine one or more changing situations of the system and provide a relevance score for hypothesis outcomes based on each determined changing situation of the system based on the analyzed core data and ring data, to correlate each determined situation with one or more hypotheses wherein the intuition platform is configured to determine a ratio of a quantified measure of changes in a hypotheses outcome to one or more changing situations of the system based on the core data and ring data in providing the relevance score, and wherein the intuition platform is operable to create conditions for the hypothesis outcomes by: ingesting core data and ring data as a time series; identifying one or more trends or one or more patterns that led to abnormal system behavior by analyzing ingested core data and ring data; and identifying thresholds for each parameter or variable that is indicative of abnormal system behavior, the thresholds being part of the conditions, and
a wisdom engine to generate a system forewarning based on the correlated hypotheses outcomes using associated relevance scores, wherein the wisdom engine is configured to calculate a lead time before a future system state outcome occurs for at least one of the correlated hypotheses outcomes and outputting the system forewarning with the at least one calculated lead time.

8.	(Cancelled)

7 

10.	(Original) The computing system of claim 7, further comprising:
a user interface configured for a user or domain expert to update or revise the hypotheses outcomes.

11.	(Original) The computing system of claim 7, wherein the intuition platform is configured to perform historical data analysis of analyzed core data and ring data.

12.	(Cancelled)

13.	(Currently Amended) A non-transitory computer-readable medium comprising instructions, which if executed by a computing system, causes the computing system to perform an operation comprising:
collecting and storing core data and surroundings data, wherein the core data includes parameters describing a system and ring data includes parameters describing surroundings of the system;
analyzing the collected core data and ring data, including some in the form of time series data, to determine one or more changing situations of the system and providing a relevance score for hypothesis outcomes based on each determined wherein the relevance score includes determining a ratio of a quantified measure of changes in a hypotheses outcome to one or more changing situations of the system based on the core data and ring data, wherein the relevance score indicates a correlation between said each determined changing situation of the system and each of the hypothesis outcomes, the relevance score of at least one determined changing situation of the system correlated with an observed impact on the system that may appear uncorrelated due to a time gap between each other as a result of ingesting and processing core and ring data as time series data and using human interpretation correlating each determined situation with one or more hypotheses outcomes representing a future system state based on the relevance score, and wherein analyzing the collected core data and ring data comprises creating conditions for the hypothesis outcomes by: ingesting core data and ring data as a time series; identifying one or more trends or one or more patterns that led to abnormal system behavior by analyzing ingested core data and ring data; and identifying thresholds for each parameter or variable that is indicative of abnormal system behavior, the thresholds being part of the conditions; 
generating a system forewarning based on the correlated hypotheses outcomes using associated relevance scores; and
calculating a lead time before a future system state outcome occurs for at least one of the correlated hypotheses outcomes and outputting the system forewarning with the at least one calculated lead time.



15.	(Original) The non-transitory computer-readable medium of claim 13, wherein the computing system is to further perform an operation comprising:
providing the system forewarning to one or more users via a mobile device, computing device, or a computing system connected to a cloud system.

16.	(Original) The non-transitory computer-readable medium of claim 13, wherein the computing system is to further perform an operation comprising:
updating or revising the hypotheses outcomes based on changing core data or ring data.

17.	(Original) The non-transitory computer-readable medium of claim 13, wherein the computing system is to further perform an operation comprising:
performing historical data analysis of analyzed core data and ring data.

18.	(Cancelled)

19.	(Cancelled)
Please cancel claims 2, 6, 8, 12, 14, 18,19.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-5, 7, 9-11, 13, 15-17 are allowable over the prior art of record: the closest prior art of record (Ibnar et al. U.S. patent publication 10489711, Cammarota et al U.S. patent application publication 20170017576) does not teach or suggest in detail "analyzing the collected core data and ring data, including some in the form of time series data, to determine one or more changing situations of the system and providing a relevance score for hypothesis outcomes based on each determined changing situation of the system based on the analyzed core data and ring data, wherein the relevance score includes determining a ratio of a quantified measure of changes in a hypotheses outcome to one or more changing situations of the system based on the core data and ring data, wherein the relevance score indicates a correlation between said each determined changing situation of the system and each of the hypothesis outcomes, the relevance score of at least one determined changing situation of the system correlated with an observed impact on the system that may appear uncorrelated due to a time gap between each other as a result of ingesting and processing core and ring data as time series data and using human interpretation, and wherein analyzing the collected core data and ring data comprises creating conditions for the hypothesis outcomes by: ingesting core data and ring data as a time series; identifying one or more trends or one or more patterns that led to abnormal system behavior by analyzing ingested core data and ring data; and identifying thresholds for each parameter or variable that is indicative of abnormal system behavior, the thresholds being part of the conditions; correlating each determined situation with one or more hypotheses outcomes representing a future 
Ibnar teaches the method involves collecting (205) the performance data from multiple data sources in a network. Predictive behavioral analytics regarding information technology (IT) operations on the collected performance data are performed (210). A health score for the given server is generated as a combination of the calculated differences for the key performance indicators using a kernel distribution function configured to identify correlations between two of the set of key performance indicators to determine whether anomalous values for the two key performance indicators are correlated. The results of the predictive behavioral analytics are reported (295). A graphical user interface comprising user interface elements is provided to generate visualizations representing the health scores of the servers in the IT infrastructure, provide alerts relating to specified ones of servers, and initiate remedial action to address the one or more alerts by altering a configuration of the servers.
Cammarota teaches the method (1000) involves applying a learning model to context data (1006), and determining a cache memory configuration vector relating to the context data and hardware data thresholds for a cache memory of a computing device (1010). An execution of an application on the computing device is predicted. The 
 Whereas, stated above, Applicant's claimed invention states "analyzing the collected core data and ring data, including some in the form of time series data, to determine one or more changing situations of the system and providing a relevance score for hypothesis outcomes based on each determined changing situation of the system based on the analyzed core data and ring data, wherein the relevance score includes determining a ratio of a quantified measure of changes in a hypotheses outcome to one or more changing situations of the system based on the core data and ring data, wherein the relevance score indicates a correlation between said each determined changing situation of the system and each of the hypothesis outcomes, the relevance score of at least one determined changing situation of the system correlated with an observed impact on the system that may appear uncorrelated due to a time gap between each other as a result of ingesting and processing core and ring data as time series data and using human interpretation, and wherein analyzing the collected core data and ring data comprises creating conditions for the hypothesis outcomes by: ingesting core data and ring data as a time series; identifying one or more trends or one or more patterns that led to abnormal system behavior by analyzing ingested core data and ring data; and identifying thresholds for each parameter or variable that is indicative of abnormal system behavior, the thresholds being part of the conditions; correlating each determined situation with one or more hypotheses outcomes representing a future 
Examiner has also reviewed current independent claim language against the allowed and patented independent claim languages of parent cases 10073724 and 10445162. Examiner has reviewed the search strategies and results of parent cases. Examiner finds those search strategies and results are still applicable to current claimed invention. Examiner has performed further text and interference searches on current independent claim language. Examiner has found that there is no sufficient evidence to suggest or indicate how to combine elements of prior arts as searched and identified in fully mapping into applicant's current independent claims. Applicant's claimed inventions are thus allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NINOS DONABED/Primary Examiner, Art Unit 2444